Case 0:18-cv-62703-WPD Document 136 Entered on FLSD Docket 06/02/2020 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                       Case No. 18-62703-CIV-DIMITROULEAS/HUNT

   KALBERG INDUSTRIES, LLC,

                Plaintiff,

          v.

   AUTOMOTIVE EXPERTS, INC., et al.

              Defendants.
   _________________________________/

                                      OMNIBUS ORDER

         This matter is before this Court on the Non-parties’ Motions to Quash Subpoenas

   or in the Alternative Motions for Protective Order (“Motions”). ECF Nos. 128, 129. The

   Honorable William P. Dimitrouleas, United States District Judge, referred all discovery

   matters and post-judgment motions in aid of execution in this case to the Honorable

   Lurana S. Snow, United States Magistrate Judge. See ECF Nos. 10, 87; see also 28

   U.S.C. § 636(b); S.D. Fla. Mag. R. 1. The case was reassigned to the undersigned United

   States Magistrate Judge after Judge Snow’s recusal. ECF No. 122. Upon thorough and

   careful review of the record, the applicable law, and being otherwise fully advised in the

   premises, the Non-parties’ Motions are GRANTED for the reasons set forth below.

   I.    Background

         This action arises from Kalberg Industries’, LLC (“Plaintiff”) breach of contract

   claim against Automotive Experts, LLC and Michael Kunkel (“Defendants”). Plaintiff filed

   a declaratory action and Defendants responded with a counter-claim. ECF Nos. 1, 5.

   The Court entered final judgment in favor of Defendants. ECF NO. 95. Afterwards,
Case 0:18-cv-62703-WPD Document 136 Entered on FLSD Docket 06/02/2020 Page 2 of 6




   Defendants served Kalberg Fuel, LLC, and McIntyre Thanasides Bringgold Elliott

   Grimaldi Gutto & Matthews, P.A. (collectively “Non-parties”) with subpoenas seeking: 1)

   contracts between the Non-parties and various entities; 2) documents pertaining to

   services provided by the Non-parties to those entities; 3) documents pertaining to loans,

   capital investments, or any other payment of funds by the Non-parties, their shareholders,

   or owners to those entities; and 4) communications between the Non-parties and those

   entities related to payment of funds, equipment, or services. ECF No. 128-1, 129-1. The

   Non-parties moved to quash the subpoenas. ECF Nos. 128, 129. Defendants filed a

   response in opposition and the Non-parties filed replies in support of their Motions. ECF

   Nos. 131, 132, 133, 134.

   II.    Discussion

          The Non-parties argue that the subpoenas should be quashed because the

   documents sought would not lead to the identification of any of Plaintiff’s assets and would

   only show Plaintiff’s business relationships with these entities. Additionally, the Non-

   parties argue that Defendants have already received discovery related to the Non-parties

   and their contractual relationships with Plaintiff. Lastly, the Non-parties argue that the

   subpoenas should be quashed because Defendants have not a made a heightened

   showing of necessity and relevance to overcome the Non-parties’ constitutional right to

   privacy under the Florida Constitution.

          Defendants respond that the Non-parties failed to comply with LR 7.1(a)(3) and

   Judge Snow’s order because they did not confer either in person or by telephone.

          Next, Defendants argue that they are required to demonstrate that there are

   potential assets to satisfy the judgment in order to implead the Non-parties in



                                                2
Case 0:18-cv-62703-WPD Document 136 Entered on FLSD Docket 06/02/2020 Page 3 of 6




   supplementary proceedings. Defendants argue that in order to implead a non-party on

   the basis of alter ego liability, Defendants must establish that the alleged alter ego entity

   has property sufficient to satisfy the judgment. Accordingly, information related to the

   Non-parties’ assets is relevant.

          In support of its alter ego argument, Defendants contend that Defendants dealt

   with one Non-party, Kalberg Fuel, and its principal, Michael Kalberg, when Defendants

   were hired.    Further, Defendants allege that Plaintiff in the instant suit was not

   incorporated until October of 2017, which was after Defendants had been contacted to

   provide services. Further, Defendants allege that they have received information that one

   Non-party, McIntyre Thanasides Bringgold Elliott Grimaldi Gutto & Matthews, P.A., was

   directly involved in the business operations of Plaintiff and another non-party, Kalberg

   Industries, LLC, a Florida Limited Liability Company (“Kalberg FL”).

          The Non-parties reply arguing that Defendants must make some showing that the

   requests will reveal assets before seeking the discovery sought in the subpoenas. To

   contest the alter ego allegations, the Non-parties state that they and Plaintiff do not share

   any owners in common, keep separate books, and have not had any business

   relationship or other relationship with each other.

          Additionally, the Non-parties contend that Kalberg FL has been previously found

   by this Court to be a separate entity. See ECF No. 46 at 3 (“[Plaintiff] was a subcontractor

   of Kalberg [FL]”). As a result, the Non-parties argue that Defendants’ alter ego assertions

   are conclusory and speculative at best and the subpoenas should be quashed.




                                                3
Case 0:18-cv-62703-WPD Document 136 Entered on FLSD Docket 06/02/2020 Page 4 of 6




   III.   Analysis

          “While the scope of discovery directed at judgment debtors is broad, third parties

   are generally only examined ‘as to the judgment debtor’s assets and are not required to

   disclose their own assets.’” Democratic Republic of Congo v. Air Capital Grp., LLC, No.

   12-20607-CIV-COOKE/TORRES, 2018 WL 324976, at *2 (S.D. Fla. Jan. 8, 2018)

   (quoting Nat’l Union Fire Ins. Co. of Pittsburgh v. Van Waeyenberghe, 148 F.R.D. 256,

   257 (N.D. Ind. 1993)).

          A third-party’s assets may be discoverable upon a heightened showing of

   necessity and relevance, which usually requires some demonstration of concealed or

   fraudulent transfers or alter ego relationship with the judgment debtor. Id.

          When pursuing discovery on the basis of alter ego liability, the record must show

   that the debtors and the non-parties share a close relationship. See id. at *3; see also

   Trs. of the N. Fla. Operating Eng’rs Health & Welfare Fund v. Lane Crane Serv., Inc., 148

   F.R.D. 662, 664 (M.D. Fla. 1993).

          In Trustees of the North Florida Operating Engineers Health & Welfare Fund, the

   court held that the judgment creditor was entitled to seek discovery from a non-party on

   the basis of an alter ego theory because: 1) the judgment debtor became defunct within

   one month of the formation of the new company; 2) the son of the principal of the debtor

   company was the sole owner of the new company; 3) the debtor company and the new

   company utilized the same address; 4) the debtor company and the new company

   engaged in the same kind of business; and 5) the new company employed some of the

   debtor company’s former employees. 148 F.R.D. at 664. The court noted that any one

   of these factors, alone, may not be sufficient to make the requisite showing. Id. However,



                                               4
Case 0:18-cv-62703-WPD Document 136 Entered on FLSD Docket 06/02/2020 Page 5 of 6




   the combination of these factors provided a sufficient basis for the creditor’s allegation of

   an alter ego relationship sufficient to justify the requested discovery. Id.

          In Democratic Republic of the Congo, the court held that the record demonstrated

   that the non-parties and the debtors shared a closed relationship, entitling the judgment

   creditors to discovery based on alter ego liability because the non-parties and debtors

   shared the same principals, places of business, and registered agents. 2018 WL 324976

   at *3. Moreover, the debtors even formed the non-parties’ companies. Id. Based on

   these similarities, in addition to the allegation that the debtors transferred assets to the

   alter egos, the court held that the judgment creditor satisfied the burden of a heightened

   showing of necessity and relevance. Id. Notably, the subpoena in the case sought items

   related to assets maintained by the alleged alter egos and not contracts with other

   companies. Id. at *2 (the subpoena sought tax returns, financial statements of assets

   and liabilities, bank statements, bills of sale of property owned by the alter ego, and bills

   of sale of any property sold to the alter ego by the judgment debtor).

          Here, Defendants support their alter ego claims by alleging that they dealt with and

   spoke with one Non-party and its principal, Michael Kalberg, before Plaintiff’s company

   was even formed. Further, Defendants contend that they have received information that

   one Non-party, McIntyre Thanasides Bringgold Elliott Grimaldi Gutto & Matthews, P.A.,

   had significant involvement in the business operations of the alleged alter ego and

   Plaintiff’s company.   Defendants provide nothing more in support of their alter ego

   allegations. The undersigned finds that Defendants’ support is in stark contrast to the

   support used by judgment creditors in the above-cited cases. Here, the record does not

   show that the Non-parties and Plaintiff share the same owners, principals, or financial



                                                 5
Case 0:18-cv-62703-WPD Document 136 Entered on FLSD Docket 06/02/2020 Page 6 of 6




   books. Nor do Defendants allege that Plaintiff transferred assets to these alleged alter

   egos. The undersigned finds that Defendants’ support for their alter ego claim is mere

   speculation and does not provide sufficient justification to entitle Defendants to the

   discovery sought.

          Notably, in the above-cited cases, the subpoenas sought information related to the

   non-party’s assets. However, here, the subpoenas seek contracts, communications,

   payments of funds, and loans from the Non-parties to Plaintiff. The subpoenas do not

   seek financial statements, such as assets and liability statements or bills of sale between

   the Non-parties and Plaintiff. Accordingly, the subpoena requests will not show whether

   the Non-parties have assets to aid in the execution of judgment.

          Therefore, the undersigned finds that Defendants have not met their burden of

   providing a heightened showing of necessity and relevance, nor have Defendants shown

   a close relationship between Plaintiff and the Non-parties sufficient to justify the discovery

   sought in the subpoenas on the basis of alter ego liability.

   IV.    Conclusion

          Based on the foregoing, it is hereby ORDERED AND ADJUDGED that the Non-

   parties’ Motions to Quash, ECF Nos. 128, 129, are GRANTED.

   DONE and ORDERED at Fort Lauderdale, Florida this 2nd day of June 2020.



                                              _________________________________
                                              PATRICK M. HUNT
                                              UNITED STATES MAGISTRATE JUDGE
    Copies furnished to:
    The Honorable William P. Dimitrouleas,
    All Counsel of Record




                                                 6
